Citation Nr: 0903391	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  00-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1970.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  

A videoconference hearing was conducted before the 
undersigned Veterans Law Judge in June 2003.  Additional 
evidence was received at that time along with a waiver of 
consideration by the Agency of Original jurisdiction.  The 
Board remanded this case for additional development in July 
2004.  In April 2008, the Board again remanded the case to 
the RO for further development on the issue of entitlement to 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In April 2008, the Board granted service connection for a 
psychiatric disability other than PTSD.  The issue of 
entitlement to service connection for PTSD was the subject of 
a Remand.  In May 2008, the veteran indicated that he was in 
agreement with the decision granting service connection and 
withdrew from appeal the issue of entitlement of service 
connection for PTSD.  Despite the withdrawal, in October 
2008, the RO issued a supplemental statement of the case 
(SSOC) on the issue.  In January 2009, the veteran requested 
a hearing before the Board at the RO in Salt Lake City, Utah.  

The Board accepts the January 2009 letter as a request to 
withdrawn the previously written withdrawal.  In light of the 
veteran's disability and the actions of the RO by issuing an 
SSOC, the Board reinstates the appeal and, since the RO 
schedules hearings before the Board at the RO, a remand of 
this matter to the RO is warranted.  

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

The RO should schedule the veteran for 
either a Travel Board Hearing or a Video 
Hearing.  The RO should notify the 
veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  If the veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



